COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00019-CR

CHRISTOPHER HOLMES                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 4 OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered AAppellant’s Motion To Withdraw Notice Of Appeal

And Dismiss.@ The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).     No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

      1
       See Tex. R. App. P. 47.4.
DELIVERED: March 24, 2011




                            2